DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the hydraulic actuator is a single acting hydraulic actuator” as claimed in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s drawings appear to only show a double acting hydraulic cylinder embodiment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the body defines a bore wall of the bore and the accumulator chamber defines an accumulator chamber wall, wherein a diameter of the bore wall overlaps a diameter of the accumulator chamber wall”. First, it is unclear how “a bore wall” is differentiated from “a bore surface” as established in claim 1. It would appear that both of these recitations refer to the circumferential wall of the bore. Second, it is not understood what is meant with the limitation “a diameter of the bore wall overlaps a diameter of the accumulator chamber wall”. A diameter is a length measurement of a circle from one point to an opposite point on the circle, it is unclear what is required with the recitation of having one diameter overlaps another diameter.
Claims 6-7 are indefinite because they depend from indefinite claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-12, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (US 5941508), hereinafter ‘Murata’.
	Murata discloses:
1. A hydraulic actuator (see Fig. 1) comprising a body defining a bore, the bore having a first end surface, a second end surface, and a bore surface, a piston (6) slidable in the bore, the piston, bore surface and first end surface defining a first chamber (3b), the piston, bore surface and second end surface defining a second chamber (3a), a piston rod (7), connected to the piston, the body further defining an accumulator (5) chamber and a fluid passage (located at 22) between the first chamber and the accumulator chamber, the hydraulic actuator further including an accumulator received in the accumulator chamber and a valve (22) for selectably opening and closing the fluid passage.
2. The hydraulic actuator as defined in claim 1 wherein the body is generally cylindrical (cylinder 3, 2).
5. The hydraulic actuator as defined in claim 1 wherein the body defines a bore wall of the bore and the accumulator chamber defines an accumulator chamber wall, wherein a diameter of the bore wall overlaps a diameter of the accumulator chamber wall (see Fig. 1, both chamber 3b and 5a have walls having the same diameter, which as best understood, overlaps each other).
6. The hydraulic actuator as defined in claim 5 wherein an inner diameter of the bore wall is the same as an inner diameter of the accumulator chamber wall (see Fig. 1, both chamber 3b and 5a have walls having the same diameter).
7. The hydraulic actuator as defined in claim 5 wherein an outer diameter of the bore wall is the same as an outer diameter of the accumulator chamber wall (see Fig. 1, the body 2 forms the same outer diameter for both the bore section and the accumulator section).
8. The hydraulic actuator as defined in claim 1 further including a partition wall (wall located at 22) positioned between the first chamber and the accumulator chamber.
9. The hydraulic actuator as defined in claim 8 wherein the partition wall defines the first end surface (wall located at 22 forms first end surface of first chamber).
10. The hydraulic actuator as defined in claim 8 wherein the partition wall defines the fluid passage (valve passage at 22 is formed in the partition wall between the first chamber 3b and the accumulator chamber 5a).
11. The hydraulic actuator as defined in claim 8 wherein the valve is mounted on the partition wall (valve 22 is formed in the partition wall between the first chamber 3b and the accumulator chamber 5a).
12. The hydraulic actuator as defined in claim 8 wherein the partition wall is circular (cylinder 3 has a circular end wall formed as partition wall located at 22).
15. The hydraulic actuator as defined in claim 1 wherein the hydraulic actuator is a double acting hydraulic actuator (see Fig. 1, the actuator can be extended and retracted).
16. The hydraulic actuator as defined in claim 1 wherein the hydraulic actuator is a single acting hydraulic actuator (see Fig. 1, the actuator can be retracted).
17. The hydraulic actuator as defined in claim 1 wherein the piston rod extends through the second end surface (piston rod 7 extends through end surface located at 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata.
	Regarding claim 3 and 4, Murata does not explicitly disclose that the accumulator chamber is cylindrical. However, the body 2, 3, is cylindrical and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either recognized or modified the device of Murata to have a cylindrical accumulator chamber as a matter of design choice since the shape of the accumulator chamber does not change its function, and it is well known in the art to use cylindrical accumulator chambers. See Murata Fig. 1, the accumulator chamber appears to be cylindrical and concentric with the bore 3.

	Regarding claim 13, Murata discloses the hydraulic actuator as defined in claim 1, but does not disclose wherein the valve is a solenoid operated valve. However, examiner takes official notice that solenoid operated pressure relief valves are known in the art and are known to be used in hydraulic cylinder actuator shock absorber devices similar to Murata to adjust the damping characteristics and pressure thresholds of the device, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Murata to have replaced the pressure relief valve 22 with an adjustable solenoid operated pressure relief valve as is known in the art to have the capability of adjusting the thresholds at which the valve opens, thereby adjusting the shock absorbing characteristics of the device as desired.

	Regarding claim 14, Murata  discloses the hydraulic actuator as defined in claim 1 and further discloses wherein the accumulator 24 includes a flexible diaphragm or wherein the accumulator includes an accumulator piston slidable in the accumulator chamber (Col. 4 lines 30-35 discloses a diaphragm or piston separating the gas and the oil). Murata does not explicitly disclose a diaphragm or piston in the accumulator 5.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have recognized or modified the accumulator 5 of Murata to have used a flexible diaphragm or wherein the accumulator includes an accumulator piston slidable in the accumulator chamber as taught by Murata as a matter of applying a known configuration of an accumulator to a suitable application. Accumulator 5 has an oil chamber and a gas chamber similar to Murata’s other accumulator 24. Using a flexible diaphragm or piston to separate the oil and gas within an accumulator is well known in the art and would only yield the expected result of a functioning accumulator having separated oil and gas chambers. Both accumulators are shown in an analogous manner, therefore it is reasonably expected for the accumulator 5 to have made use of a flexible diaphragm or piston in the same manner as disclosed for accumulator 24. 

Regarding claim 18, Murata discloses the hydraulic actuator 18. A material handling machine (automobile vehicle) having a material handling implement (vehicle storage compartment or seat) configured to move relative to a body (wheel of the vehicle) of the material handling machine by operation of a hydraulic actuator as defined in claim 1 (hydraulic shock absorber adjusts height of vehicle storage/seat relative to the wheel of the vehicle), the material handling machine having a first mode of operation wherein the valve is closed and having a second mode of operation wherein the valve is open (the vehicle operates both when the check valves are closed and when the check valves are open, since no limitations pertaining to what occurs during each mode of operation is claimed, this broad claim 18 limitation is met by the disclosure of Murata).

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Lizell (US 5231583).
	Regarding claims 1, Lizell discloses a hydraulic actuator (see Figures of Lizell, different embodiments are shown disclosing cylinders, pistons, chambers, etc.) comprising a body defining a bore, the bore having a first end surface, a second end surface, and a bore surface, a piston slidable in the bore, the piston, bore surface and first end surface defining a first chamber, the piston, bore surface and second end surface defining a second chamber, a piston rod, connected to the piston, the body further defining an accumulator chamber and a fluid passage between the first chamber and the accumulator chamber the hydraulic actuator further including an accumulator received in the accumulator chamber (see Fig. 5, piston, piston rod, chambers, accumulator, a damper valve 46 in an accumulator passage in the body of the cylinder between the accumulator chamber and a chamber within the bore of the body are all apparent from the Figure). 
Lizell Fig. 5 embodiment does not disclose a valve for selectably opening and closing the fluid passage, as Fig. 5 shows a fixed damper valve.
However, Lizell discloses the use of a variable damper valve/variable flow restriction valve 156 and teaches that a variable damper valve 156 is actuated to selectively meter the flow of the damping fluid for modulating the damping characteristic of the actuator through the dissipation of energy (Lizell Col. 9 lines 41-59).
Since variable flow restriction valves provide the benefit of allowing for modulating the damping characteristic, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the embodiment of Fig. 5 by replacing the damper valve 46 with a variable damper valve 156 to provide the ability to modulate the damping characteristic of the actuator as taught by Lizell.
Lizell further renders obvious:
2. The hydraulic actuator as defined in claim 1 wherein the body is generally cylindrical (see Lizell Figures, discloses tubular pressure cylinder 144).
3. The hydraulic actuator as defined in claim 1 wherein the accumulator chamber is cylindrical (see Fig. 13, Col. 11 lines 1-18, Lizell renders obvious incorporating an internal accumulator in place of an external accumulator).
4. The hydraulic actuator as defined in claim 3 wherein the accumulator chamber is concentric with the bore (see Fig. 13).
5. The hydraulic actuator as defined in claim 1 wherein the body defines a bore wall of the bore and the accumulator chamber defines an accumulator chamber wall, wherein a diameter of the bore wall overlaps a diameter of the accumulator chamber wall (when modifying the embodiment of Fig. 5 to be positioned internal of the cylinder body similar to as seen in Fig. 13, the diameters of the bore chambers would be equal to the accumulator chamber diameter).
6. The hydraulic actuator as defined in claim 5 wherein an inner diameter of the bore wall is the same as an inner diameter of the accumulator chamber wall  (when modifying the embodiment of Fig. 5 to be positioned internal of the cylinder body similar to as seen in Fig. 13, the diameters of the bore chambers would be equal to the accumulator chamber diameter).
7. The hydraulic actuator as defined in claim 5 wherein an outer diameter of the bore wall is the same as an outer diameter of the accumulator chamber wall (when modifying the embodiment of Fig. 5 to be positioned internal of the cylinder body similar to as seen in Fig. 13, the diameters of the bore chambers would be equal to the accumulator chamber diameter).
8. The hydraulic actuator as defined in claim 1 further including a partition wall positioned between the first chamber and the accumulator chamber (when modifying the embodiment of Fig. 5 to be positioned internal of the cylinder body similar to as seen in Fig. 13, the variable damper valve would be positioned in the partition wall between the chamber 152 and the accumulator chamber).
9. The hydraulic actuator as defined in claim 8 wherein the partition wall defines the first end surface (when modifying the embodiment of Fig. 5 to be positioned internal of the cylinder body similar to as seen in Fig. 13, the partition wall between 152 and 128 defines the first end surface).
10. The hydraulic actuator as defined in claim 8 wherein the partition wall defines the fluid passage (when modifying the embodiment of Fig. 5 to be positioned internal of the cylinder body similar to as seen in Fig. 13, the partition wall between 152 and 128 defines the first end surface and includes the fluid passage that includes the implemented variable damper valve 156).
11. The hydraulic actuator as defined in claim 8 wherein the valve is mounted on the partition wall (when modifying the embodiment of Fig. 5 to be positioned internal of the cylinder body similar to as seen in Fig. 13, the partition wall between 152 and 128 defines the first end surface and includes the fluid passage that includes the implemented variable damper valve 156).
12. The hydraulic actuator as defined in claim 8 wherein the partition wall is circular (since the body is tubular, the partition wall as seen in Fig. 13 between chambers 152 and 128 must be circular).
13. The hydraulic actuator as defined in claim 1 wherein the valve is a solenoid operated valve (examiner takes official notice that solenoid operated variable throttle valves are known in the art, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified or recognized the variable valve to be a solenoid operated valve as a matter of design choice because the use of solenoid operation is well known in the art and would only yield the expected result of an adjustable valve actuated by a solenoid).
14. The hydraulic actuator as defined in claim 1 wherein the accumulator includes a flexible diaphragm or wherein the accumulator includes an accumulator piston slidable in the accumulator chamber (it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have recognized or modified the accumulator 128 of Lizell to have used a flexible diaphragm or wherein the accumulator includes an accumulator piston slidable in the accumulator chamber as a matter of applying a known configuration of an accumulator to a suitable application because the use of flexible diaphragms or pistons to separate the oil and the gas fluids within accumulators is a conventional technique).
15. The hydraulic actuator as defined in claim 1 wherein the hydraulic actuator is a double acting hydraulic actuator (Fig. 6 renders obvious a double acting hydraulic actuator).
16. The hydraulic actuator as defined in claim 1 wherein the hydraulic actuator is a single acting hydraulic actuator (Fig. 5, 13, etc.).
17. The hydraulic actuator as defined in claim 1 wherein the piston rod extends through the second end surface (apparent from Fig. 5, figures).
18. A material handling machine (vehicle handles materials, therefore it meets this limitation) having a material handling implement (seat, or storage compartment) configured to move relative to a body (wheel 108 is a body of the machine) of the material handling machine by operation of a hydraulic actuator (hydraulic actuator between wheel and seat or storage compartment of the vehicle) as defined in claim 1, the material handling machine having a first mode of operation wherein the valve is closed and having a second mode of operation wherein the valve is open (Lizell renders obvious having operation modes when the damping valve is open or closed to achieve different damping characteristics).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katayama et al. (US 2002/0121416) discloses teaches that an external accumulator connected to the hydraulic cylinder via a conduit (Fig. 3) is an obvious equivalent embodiment of a hydraulic cylinder incorporating an internal accumulator (Fig. 2). 
Sato et al. (US 5174598) discloses a hydraulic actuator comprising a body (24) defining a bore, the bore having a first end surface, a second end surface, and a bore surface, a piston (24c) slidable in the bore, the piston, bore surface and first end surface defining a first chamber, the piston, bore surface and second end surface defining a second chamber, a piston rod (24b), connected to the piston, and an accumulator (40) having a valve (38) for selectively opening and closing the fluid passage.
Mannetje (US 3893377) discloses a hydraulic actuator comprising a body defining a bore (19), the bore having a first end surface, a second end surface, and a bore surface, a piston (16) slidable in the bore, the piston, bore surface and first end surface defining a first chamber (19), the piston, bore surface and second end surface defining a second chamber (20), a piston rod (17), connected to the piston, the body further defining an accumulator chamber (26) and a fluid passage (25) between the first chamber and the accumulator chamber, the hydraulic actuator further including an accumulator received in the accumulator chamber
Hanawa (US 7441638) discloses a hydraulic actuator comprising a body (17, 51, 20) defining a bore (6, 7), the bore having a first end surface, a second end surface, and a bore surface, a piston (4) slidable in the bore, the piston, bore surface and first end surface defining a first chamber (7), the piston, bore surface and second end surface defining a second chamber (6), a piston rod (5), connected to the piston, the body further defining an accumulator chamber (23) and a fluid passage (103) between the first chamber and the accumulator chamber, the hydraulic actuator further including an accumulator (102) received in the accumulator chamber and a valve (35) for selectably opening and closing the fluid passage. 
Beck et al. (US 6494441) discloses a hydraulic actuator with an incorporated accumulator within the same cylinder body.
 Blanding et al. (US 11118610), Porter et al. (US 6282893), Hare (US 9874231), Franchet et al. (US 6796120) all disclose pertinent hydraulic actuator systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        August 25, 2022